Citation Nr: 1232619	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing in July 2010 before the RO in Indianapolis on his claim for hearing loss.  A copy of the hearing transcript is of record. 

In a brief filed in June 2012, the Veteran's representative presented argument on a separate tinnitus claim.  However, the previously denied tinnitus claim is not currently on appeal.  By history, the RO denied entitlement to service connection for tinnitus in October 2008.  The Veteran did not appeal that determination.  In 2010, the Veteran submitted informal claims seeking to reopen the matter.  By rating determination dated in February 2011, the RO found that new and material evidence had not been submitted to reopen the claim.  Notice was issued to the Veteran.  He did not appeal.  As such, the claim of entitlement to service connection for tinnitus is not before the Board.  The June 2012 reference is referred to the RO for any clarification or action deemed appropriate.
 

FINDING OF FACT

The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels (dB) or greater, or three of the frequencies at 26 dB or greater, or Maryland CNC speech discrimination scores at less than 94 percent.




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2008, sent prior to the initial adjudication of his claim in October 2008, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess.  

As noted above, in July 2010, the Veteran appeared at a hearing before a RO decision review officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. §3.103(c)(2) (2011) requires that any hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488.

Here, during the hearing, the DRO noted the elements of the claim that were lacking to substantiate the Veteran's service connection claim.  Bryant, 23 Vet. App. 488.  Additionally, during the hearing, several of the Veteran's audiometric tests results were discussed.  A review of the hearing transcript and the evidence of record shows that the Veteran was apprised of the evidence needed to substantiate his claim or should have known what type of evidence was needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  Bryant, 23 Vet. App. 488.  Of note, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. §3.103(c)(2) (2011), nor have they identified any prejudice in the conduct of the hearing.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's STRs and VA treatment records.  The Veteran has not identified any additional records that VA failed to obtain. 

In accordance with the duty to assist, VA examinations were conducted in July 2008 and April 2010.  The examiner noted that the claims folder was reviewed, considered the Veteran's medical and lay history, conducted appropriate tests, and provided a well-reasoned opinion.  Therefore, as the examination provided by VA was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


(CONTINUED ON THE NEXT PAGE)


II.  Analysis

The Veteran claims that his bilateral hearing loss was incurred in or aggravated by his active military service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing Stephen A. Schroeder, et al., eds., Current Medical Diagnosis & Treatment 110-11 (1988).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran states that he was exposed to loud noise from weapons fire while in military service.  In an STR dated in November 1987 when the Veteran was departing army reserve duty, he had a hearing test that qualified under VA disability standards.  In that test, he scored a level of 45 dB at 4000 Hz in both ears, which is above the threshold of 40 dB under 38 C.F.R. § 3.385.  None of the other values were above 26 dB.  His earlier separation examination from active service in September 1984 indicated normal audiometric values.

In eight subsequent hearing tests performed for his employer between December 1995 and January 2007, however, the Veteran's hearing impairment never reached disability levels.  The eight tests span twelve years, dated in December 1995, January 1997, January 1998, April 1999, February 2000, February 2001, May 2006, and January 2007.  Only at one frequency did he reach the 20 dB level, in his right ear at 3000 Hz in his February 2001 test; none of his remaining values exceeded 15 dB on any of the eight tests.  As a consequence, none of these values qualify as clinically disabling for VA purposes.  In addition, they do not include speech discrimination scores.  The eight tests, taken together, show improvement over his November 1987 test, indicating that any hearing impairment was not permanent or irreversible.

Similarly, in his VA compensation examination dated in July 2008, the following values were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
5
0
5
10

According to the examiner, the Veteran's hearing was normal in both ears.  His speech recognition scores were reported as "excellent" at 100 percent in each ear.  The examiner indicated that the Veteran's hearing was clinically normal.

In a second VA compensation examination in April 2010, the Veteran scored the following pure tone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
15
10
LEFT
5
15
5
10
15

His speech discrimination values under the Maryland CNC test were again reported as 100 percent.  As with the earlier test, these values are clinically normal and do not reach VA disability standards.

The regulations for hearing loss claims must be mechanically applied.  To have hearing loss for VA compensation purposes, the Veteran must now have or had at some point since the filing of his claim, sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385, regardless of whether he had hearing loss at disabling levels during service.  In the present case, only one test showed qualifying disability values, the one taken in November 1987, which was nearly twenty years before he filed the current claim.  Since then, however, the Veteran has had ten hearing tests, none of which qualified as disabling.  In addition, his most recent speech discrimination scores were at a normal level, 100 percent. 

The Veteran's appellate contentions are acknowledged.  The Veteran as a layperson, however, is not competent to render a diagnosis of hearing loss.  The complexity of rendering this diagnosis requires medical expertise that the Veteran does not have.  As such, his statements in this regard are not competent.  

Because the Veteran has not shown the existence of a disabling hearing impairment, this claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


